IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                         NOS. WR-90,248-01 & WR-90,248-02


                  EX PARTE STEVEN MAJID HAMIDI, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NOS. CR2014-014-001 & CR2014-015-001
          IN THE 207TH DISTRICT COURT FROM COMAL COUNTY

       YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.
                               DISSENTING OPINION

       Applicant pled guilty to retaliation and aggravated robbery and was sentenced to

thirty years’ imprisonment for each charge. Applicant filed these applications for writ of

habeas corpus contending that his plea was involuntary because trial counsel allowed him

to plead true to enhancement counts based upon foreign convictions that, at the time of the

prosecution, were not available for use to enhance punishment according to the law

applicable in the enhancement conviction’s jurisdiction. See TEX. CODE CRIM. PROC. art.

11.07. Today, the Court remands this application to the trial court for further fact

development, including a response from trial counsel, and a determination of whether the
                                                                          HAMIDI — 2

enhancement allegations were final and available for enhancement purposes under the law

of the jurisdiction of conviction.

       It is my position that challenges to enhancement allegations are not ordinarily

cognizable on post-conviction habeas corpus review. Hestand v. State, 587 S.W.3d 409,

409–10 (Tex. Crim. App. 2019) (Yeary, J., dissenting); Rodriguez v. State, 578 S.W.3d 92,

94 (Tex. Crim. App. 2019) (Yeary, J., dissenting); Ex parte Pointer, Nos. WR-84,786-01

& -02, 2019 WL 6719996, at *3 (Tex. Crim. App. Dec. 11, 2019) (not designated for

publication) (Yeary, J., concurring). As a result, I would not remand this cause but would

simply deny relief. As I initially explained in Ex parte Pue:

               In my view, resolution of the issue that the Court addresses today—
       which forum’s law will control the question of whether an out-of-state
       conviction is “final” for habitual-enhancement purposes—is purely advisory
       in the absence of a principled holding that a claim of improper enhancement
       is cognizable in a post-conviction collateral attack to begin with.

Ex parte Pue, 552 S.W.3d 226, 242–43 (Tex. Crim. App. 2018) (Yeary, J., dissenting).

       The appropriate avenue for Applicant to be entitled to relief, in my view, would

have been to object at trial and raise the issue on direct appeal, not to wait until the

conviction was final to challenge the enhancements in a collateral attack. “The goal of

preventing potentially unauthorized enhancements is not so critical to the proper

functioning of the criminal justice system as to outweigh the State’s legitimate interest in

the repose of its final convictions.” Id. at 243. Because I would simply deny relief to

Applicant’s claim as not cognizable in post-conviction habeas corpus proceedings, I

respectfully dissent.

FILED:                      April 14, 20121
DO NOT PUBLISH